Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark Ryland Dowdy appeals the district court’s order denying relief on his 42 U.S.C. § 1988 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially * for the reasons stated by the district court. Dowdy v. Lawrence, No. 7:11-cv-00565-MFU-RSB, 2012 WL 1282265 (W.D.Va. Apr. 11, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Because we agree that Dowdy’s claims are barred by Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), we need not consider whether the defendant acted under color of state law.